El Juez Asociado Señor Kolthoff Caraballo
emitió la opi-nión del Tribunal.
En esta ocasión debemos expresamos acerca de cuándo comienza el término prescriptivo que tiene una persona para reclamar al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, de manera contingente a la reclamación que haga su consorte por discrimen en el empleo mediante la Ley Núm. 100 de 30 de junio de 1959, según enmendada, conocida como Ley contra el Discrimen en el Empleo, 29 L.P.R.A. see. 146 et seq.
Concluimos que, en esas circunstancias, el punto de par-tida para computar el término prescriptivo de un año para que una persona presente una causa de acción al amparo del Art. 1802 del Código Civil, supra, comienza desde el instante en que el titular de la acción conoce que su con-sorte fue discriminado en su empleo.
I
El señor Serrano Rivera trabajó para Foot Locker Retail, Inc. (Foot Locker) desde agosto de 1978 hasta el 15 de octubre de 2002, fecha en que fue despedido de su empleo. Por lo anterior, el 22 de octubre de 2002 el señor Serrano Rivera presentó una reclamación contra Foot Locker por *828despido injustificado ante el Negociado de Normas del Tra-bajo del Departamento del Trabajo y Recursos Humanos de Puerto Rico (Negociado de Normas), conforme a la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, cono-cida como Ley de Indemnización por Despido Sin Justa Causa, 29 L.P.R.A. see. 185 et seq.(1)
No obstante lo anterior, el 13 de marzo de 2003, el señor Serrano Rivera desistió de la querella presentada ante el Negociado de Normas por la alegada tardanza de estos en la tramitación de la querella. (2) Ese mismo día, el señor Serrano Rivera y la señora Báez Lugo (los peticionarios) remitieron una carta a Foot Locker por medio de su repre-sentación legal con el propósito expreso de interrumpir “cualquier término prescriptivo a favor de los reclamantes o sus familiares”. En esa carta, los peticionarios hicieron referencia a la querella presentada ante el Negociado de Normas, de la cual habían desistido.
Así las cosas, el 28 de agosto de 2003, el señor Serrano Rivera presentó otra querella contra Foot Locker, esta vez ante la Unidad Antidiscrimen del Departamento del Tra-bajo y Recursos Humanos de Puerto Rico (Unidad Antidis-crimen) por un alegado discrimen por edad, conforme a la Ley Núm. 100, supra, según enmendada, conocida como Ley contra el Discrimen en el Empleo, supra. Así, el 9 de marzo de 2004 los peticionarios remitieron una segunda carta a Foot Locker por medio de su representación legal con la intención de interrumpir nuevamente el término prescriptivo de cualquier reclamación que resultara del despido del señor Serrano Rivera.
Según surge del expediente, posterior a la fecha del 9 de marzo de 2004, los peticionarios no cursaron a Foot Locker ninguna otra carta relacionada a sus reclamaciones, ni hi-cieron requerimiento extrajudicial sobre el alegado despido injustificado del señor Serrano Rivera conforme a la Ley *829Núm. 80, supra. Tampoco surge que Foot Locker haya ad-mitido responsabilidad alguna por las alegaciones hechas por los peticionarios en sus reclamaciones.
Entretanto, el 14 de septiembre de 2006 la Unidad An-tidiscrimen notificó al señor Serrano Rivera, con copia a Foot Locker, el cierre del caso ante ellos al amparo de la Ley Núm. 100, supra, dado al desistimiento del primero. Además, la Unidad Antidiscrimen informó al señor Serrano Rivera sobre la concesión del permiso que solicitó el 6 de septiembre de 2006 para litigar su caso al amparo de la Ley Núm. 100, supra.
Así, pues, el 15 de agosto de 2007 los peticionarios pre-sentaron una demanda contra Foot Locker ante el Tribunal de Primera Instancia, Sala Superior de Ponce. Por un lado, el señor Serrano Rivera reclamó una indemnización al amparo de la Ley Núm. 80, supra, y la Ley Núm. 100, supra, por despido injustificado y discrimen por edad, respectivamente. También, el señor Serrano Rivera exigió el pago de beneficios marginales de empleados gerenciales conforme a una alegada “política de compensación de gas-tos de millaje por relocalización”. De la misma forma, la señora Báez Lugo codemandó a Foot Locker al amparo del Art. 1802 del Código Civil, supra, por daños y perjuicios como consecuencia del alegado discrimen contra el señor Serrano Rivera, su esposo.
Luego de varios trámites procesales, el 31 de julio de 2008 Foot Locker presentó una Moción de Sentencia Su-maria parcial para la desestimación de las reclamaciones del señor Serrano Rivera contra ellos por despido injustifi-cado al amparo de la Ley Núm. 80, supra, y la reclamación de la señora Báez Lugo por daños y perjuicios al amparo del Art. 1802 del Código Civil, pues según alegaron, ambas causas de acción estaban prescritas al momento de presen-tar la demanda.(3)
*830Una vez evaluados los hechos materiales del caso que no estaban en controversia, el Tribunal de Primera Instancia concluyó que tanto la causa de acción al amparo de la Ley Núm. 80, supra, que presentó el señor Serrano Rivera, y la que presentó la señora Báez Lugo al amparo del Art. 1802 del Código Civil, habían prescrito. Consecuentemente, el Tribunal de Primera Instancia desestimó con perjuicio am-bas reclamaciones. (4) Inconforme con la determinación del foro primario, el 18 de diciembre de 2008, los peticionarios presentaron un recurso de certiorari ante el Tribunal de Apelaciones en el que solicitaron la revocación de la deci-sión del Tribunal de Primera Instancia. Por entender que la determinación recurrida era correcta, el 18 de junio de 2009 el Tribunal de Apelaciones emitió una sentencia me-diante la cual confirmó la determinación del Tribunal de Primera Instancia. En desacuerdo con tal decisión, el 21 de julio de 2009 los peticionarios recurrieron ante este Tribunal, mediante recurso de apelación,(5) para señalar los errores siguientes:
1. Erró el honorable Tribunal de Apelaciones al sostener y con-firmar la determinación del Tribunal de Primera Instancia al *831resolver que la acción al amparo del Artículo 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141, de Mayda Enid Báez Lugo estaba prescrita.
2. Erró el honorable Tribunal de Apelaciones al sostener y con-firmar la determinación del Tribunal de Primera Instancia al resolver que la acción al amparo de la Ley Núm. 80 de 30 de mayo de 1976, de Ismael Serrano Rivera estaba prescrita. Apelación, págs. 6-7.
Tras varios incidentes procesales, el 11 de junio de 2010 el caso de referencia quedó sometido en sus méritos para su adjudicación ante este Tribunal. Veamos la normativa aplicable a las controversias que hoy atendemos.
II
La prescripción extintiva es una institución de derecho sustantivo regulada por el Código Civil, 31 L.P.R.A. sec. 1 et seq., que constituye una forma de extinción de un derecho debido a la inercia en ejercerlo durante un tiempo determinado.(6) De la misma forma, Castán define la prescripción extintiva como “un modo de extinción de los derechos por la inacción del titular de los mismos durante el tiempo determinado por la ley”.(7) En ocasiones reiteradas hemos expresado que con la prescripción extintiva lo que se busca es castigar la dejadez en el ejercicio de los derechos, así como los litigios difíciles de adjudicar por la antigüedad de las reclamaciones, y así evitar que una de las partes quede en estado de indefensión.(8) Conforme con el Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303, la prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y *832por cualquier acto de reconocimiento de la deuda por el deudor.
En el caso particular de la acción por daños y perjuicios establecida en el Art. 1802 del Código Civil, supra, el término prescriptivo para entablar una reclamación al amparo de ese estatuto es de un año desde que el agraviado supo del daño, según dispone el Art. 1868 del mismo Código, 31 L.P.R.A. see. 5298.(9) Acerca de lo anterior, he-mos expresado que el término prescriptivo para entablar una acción al amparo del Art. 1802 del Código Civil, supra, comienza no solo cuando el perjudicado conoció del daño, sino además, desde que conoció quién fue su autor, y los elementos necesarios para poder ejercitar efectivamente su causa de acción.(10)
Por otro lado, la Ley Núm. 80, supra, establece en su Art. 12 que la acción para reclamar indemnización por un despido sin justa causa prescribirá “por el transcurso de tres (3) años a partir de la fecha efectiva del despido mismo”. 29 L.P.R.A. sec. 185Z.
A su vez, la Ley Núm. 100, supra, dispone respecto a la prescripción extintiva, lo siguiente:
Cuando se presente una querella por discrimen en el Depar-tamento del Trabajo y Recursos Humanos, el término pres-criptivo de un año para iniciar la acción judicial quedará inte-rrumpido al notificársele la querella al patrono o querellado, siempre y cuando que la notificación se efectúe dentro de dicho término prescriptivo. Dicho término prescriptivo quedará, además, en suspenso o congelado mientras la querella se con-tinúe tramitando en el Departamento del Trabajo y Recursos Humanos y no se haya notificado al querellado la determina-ción del Secretario de dicho Departamento sobre la reclamación. Si mientras se está tramitando la reclamación en el Departamento del Trabajo y Recursos Humanos, el quere-*833liante solicita que se le permita retirar la querella o mani-fiesta que no desea continuar con dicho trámite, el término prescriptivo antes aludido comenzará nuevamente a partir de la fecha en que el Secretario del Trabajo y Recursos Humanos notifique de su determinación a las partes. En los demás ca-sos, el término prescriptivo se interrumpirá con la reclama-ción extrajudicial, con la radicación de la acción judicial co-rrespondiente o por el reconocimiento de la deuda por parte del patrono o de su agente autorizado.(11)
Es decir, que la Ley Núm. 100, supra, establece que el término prescriptivo para presentar una reclamación judicial por discrimen en el empleo es de un año. Este se inte-rrumpirá cuando se notifique al patrono o querellado —en ese término de prescripción— sobre la presentación de la querella ante la Unidad Antidiscrimen en el Departamento del Trabajo y Recursos Humanos.(12) Además, ese término prescriptivo estará suspendido, mientras la querella conti-núe su trámite en la Unidad Antidiscrimen y no se haya notificado al querellado la determinación del Secretario del Departamento del Trabajo y Recursos Humanos, sobre la reclamación.
La Ley Núm. 100, supra, menciona que, en caso de que el querellante solicite retirar la querella, o desista de con-tinuar su trámite, el término prescriptivo de un año co-menzará nuevamente desde la fecha cuando se notifique la determinación del Departamento a las partes. En los de-más casos, o sea, los que no son una reclamación judicial por discrimen en el empleo al amparo de la Ley Núm. 100, supra, el término prescriptivo se interrumpirá por la recla-mación extrajudicial, la presentación de la acción judicial correspondiente o por el reconocimiento de la deuda por parte del patrono o de su agente autorizado.
*834III
En el caso ante nuestra consideración debemos determi-nar principalmente dos asuntos. Esto es, si la acción pre-sentada por el señor Serrano Rivera al amparo de la Ley Núm. 80, y la causa de acción presentada por la señora Báez Lugo al amparo del Art. 1802 del Código Civil de Puerto Rico, supra, estaban prescritas al momento de in-coarse la demanda contra Foot Locker. A la luz de la nor-mativa expuesta, resolvemos que ambas acciones estaban prescritas.
A. Como discutiéramos en detalle, el señor Serrano Rivera fue despedido de su empleo el 15 de octubre de 2002. El 22 de octubre de 2002, el señor Serrano Rivera presentó una reclamación contra Foot Locker por despido injustifi-cado ante el Negociado de Normas del Trabajo del Depar-tamento del Trabajo y Recursos Humanos de Puerto Rico (Negociado de Normas), conforme a la Ley Núm. 80, supra, y el 13 de marzo de 2003, desistió de ella.(13) Ese mismo día, los peticionarios remitieron una carta a Foot Locker con el propósito de interrumpir el término prescriptivo de cualquier reclamación que tuvieran disponibles como con-secuencia del despido del señor Serrano Rivera. Mientras, el 28 de agosto de 2003, el señor Serrano Rivera presentó una querella contra Foot Locker ante la Unidad Antidiscri-men por alegado discrimen por edad conforme a la Ley Núm. 100, supra.
Luego, el 9 de marzo de 2004, los peticionarios remitie-ron una segunda carta a Foot Locker por medio de su re-presentación legal con la intención de volver a interrumpir el término prescriptivo de cualquier reclamación que resul-tara del despido del señor Serrano Rivera. Después de la comunicación de 9 de marzo de 2004 los peticionarios no hicieron ningún otro reclamo a Foot Locker con relación al *835alegado despido injustificado del señor Serrano Rivera con-forme a la Ley Núm. 80, supra, ni acerca de la reclamación de la señora Báez Lugo al amparo del Art. 1802 del Código Civil, supra. Sin embargo, el 14 de septiembre de 2006, la Unidad Antidiscrimen notificó tanto al señor Serrano Rivera como a Foot Locker sobre el cierre del caso ante esa Unidad Antidiscrimen. Además, concedió el permiso que solicitó el señor Serrano Rivera para litigar su caso al am-paro de la Ley Núm. 100, supra.
B. Reclamación al amparo de la Ley Núm. 80
La Ley Núm. 80, supra, se creó para desalentar la incidencia de despidos injustificados en el País y proveer remedios más justicieros a las personas que son despedidas sin justa causa(14) Por eso, la Ley Núm. 80, supra, establece que un empleado que sea despedido sin justa causa tendrá derecho a recibir de su patrono, además del sueldo que hubiese devengado, una indemnización o mesada que se calculará como se dispone en el Art. l.(15) Por otro lado, el Art. 2 de la Ley Núm. 80, supra, define lo que se entenderá como justa causa para un despido(16) y el Art. 11 establece una presunción rebatible de que todo despido es injustificado(17)
Acerca del término prescriptivo para presentar una reclamación al amparo de la Ley Núm. 80, supra, ésta dispone que “[l]os derechos que conceden las secs. 185a a 185m de este título prescribirán por el transcurso de tres (3) años a partir de la fecha efectiva del despido mismo”(18) En cuanto al modo de interrumpir ese término prescriptivo de tres años la Ley Núm. 80, supra, guarda silencio.
*836En este caso, el peticionario alega que la presentación de la querella mediante la Ley Núm. 100, supra, ante la Unidad Antidiscrimen interrumpe y paraliza el término prescriptivo de tres años provisto en la Ley Núm. 80, supra, y, por lo tanto, su causa de acción al amparo de ésta no estaba prescrita.
Como señaláramos, luego de la presentación de la que-rella al amparo de la Ley Núm. 100, supra, el 9 de marzo de 2004, los peticionarios enviaron una carta a Foot Locker, por conducto de su representación legal, que interrum-pió el término prescriptivo de tres años que contempla la Ley Núm. 80, supra, para presentar la reclamación sobre despido injustificado contra su patrono. Así, el nuevo tér-mino prescriptivo venció el 9 de marzo de 2007. Es decir, el término prescriptivo para que el señor Serrano Rivera pre-sentara su reclamación al amparo de la Ley Núm. 80, supra, venció varios meses antes de que se presentara la de-manda en agosto de 2007.
El argumento del peticionario en este señalamiento de-pende en primer lugar de que la querella haya interrum-pido el término prescriptivo de la Ley Núm. 80, supra. Ahora bien, aun aceptando para efectos de argumentación que la presentación y posterior notificación a Foot Locker de la querella al amparo de la Ley Núm. 100, supra, ante la Unidad Antidiscrimen interrumpía la causa de acción del peticionario al amparo de ésta, de todas formas estaba prescrita cuando se presentó la demanda.(19) En vista de lo anterior, no nos expresaremos en estos momentos acerca de si la presentación y posterior notificación oportuna de una querella al amparo de la Ley Núm. 100, supra, en la Unidad Antidiscrimen paraliza o no el término de tres años que provee la Ley Núm. 80, supra.
Por otra parte, a pesar de que en un inicio los peticiona-rios fueron diligentes en interrumpir el término prescrip-*837tivo de tres años establecido en la Ley Núm. 80, supra, luego del 9 de marzo de 2004 estos no presentaron recla-mación extrajudicial alguna respecto a la acción por des-pido injustificado sino hasta el 15 de agosto de 2007, cuando incoaron la demanda ante el Tribunal de Primera Instancia. Por lo anterior, es forzoso concluir que la acción del señor Serrano Rivera al amparo de la Ley Núm. 80, supra, por despido injustificado estaba prescrita al mo-mento de presentar la demanda.
C. Reclamación al amparo del Art. 1802 del Código Civil contingente a la acción al amparo de la Ley Núm. 100
Primeramente, debemos mencionar que en Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1, 14 (1994), reconocimos que “los parientes de un empleado que haya sido víctima de trato discriminatorio por su patrono bajo la Ley Núm. 100, supra, tienen una causa de acción propia al amparo del Art. 1802 del Código Civil, supra, para obtener una indemnización por los daños que ellos mismos hayan sufrido a consecuencia del referido discrimen laboral”. Dijimos, además, que “[e]n tales circunstancias, se compensarán los daños propios sufridos por los parientes, una vez quede establecido el trato discriminatorio en cuestión”. (Enfasis suplido.(20) En el caso Santini Rivera v. Serv Air, Inc., supra, aclaramos que la Ley Núm. 100, supra, está dirigida únicamente a proteger los derechos de los empleados y no la situación jurídica de sus parientes, por lo que esta ley, no es fuente de derecho para los parientes del empleado discriminado.(21)
En la misma línea de pensamiento, expresamos en Maldonado v. Banco Central Corp., 138 D.P.R. 268, 276 (1995), que la causa de acción al amparo del Art. 1802 del Código Civil, supra, que puede entablar el cónyuge de un *838empleado discriminado en su empleo es contingente a la acción que éste tiene al amparo de la Ley Núm. 100, supra. Así, una vez probados los tres elementos requeridos en el Art. 1802 del Código Civil, supra —la producción de un daño; un acto u omisión culposa o negligente, y la existen-cia de un nexo causal entre el daño y la acción u omisión de otra persona — (22) se compensarán los daños sufridos por el cónyuge como consecuencia del discrimen decretado en ac-ción separada al amparo de la Ley Núm. 100, supra.(23)
Lo resuelto por este Tribunal en los casos citados no se puede interpretar como que el término prescriptivo de un año que tenía la señora Báez Lugo para entablar la reclamación contingente al amparo del Art. 1802 del Có-digo Civil, supra, comenzaba a partir de que un Tribunal determinara que su esposo fue despedido por razones discriminatorias. Específicamente, dijimos que se compen-sarán los daños sufridos por el cónyuge como consecuencia del discrimen decretado en acción separada al amparo de la Ley Núm. 100, supra.(24) Nada especial dispusimos sobre cuándo debía presentarse la reclamación, pues la causa de acción que le reconocimos a los parientes de un empleado que fue discriminado en su empleo según los términos de la Ley Núm. 100, supra, es una reclamación por daños y per-juicios como cualquier otra. Esto es, que desde el momento en que el agraviado sabe que sufrió un daño como conse-cuencia de un acto culposo o negligente, y conoce quién lo causó, puede entablar su reclamación al amparo del Art. 1802 del Código Civil, supra. Desde ese momento comienza a correr el término prescriptivo de un año provisto en el mencionado Art. 1802 del Código Civil para presentar su causa de acción. Por lo tanto, el punto de partida para com-putar el término prescriptivo de un año para que una persona presente una causa de acción al amparo de este artí-*839culo comienza desde el instante en que el titular de la acción conoce que su consorte fue discriminado en su empleo.
Del expediente surge que el 8 de julio de 2008 durante una deposición que se le tomó a la señora Báez Lugo, ella indicó que se enteró del despido del señor Serrano Rivera el mismo día que lo despidieron y entendió que fue por discrimen porque “[su] esposo siempre trabajó bien” y “todo lo dejaba por su trabajo”.(25) Dijo, además, que desde ese mismo día, es decir, desde el día del despido, comenzó a sufrir daños emocionales y económicos a consecuencia del despido de su esposo. Por lo anterior, es forzoso concluir que el término prescriptivo para que la señora Báez Lugo presentara su causa de acción al amparo del Art. 1802 del Código Civil, supra, comenzó el 15 de octubre de 2002.
En este caso, la reclamación de la señora Báez Lugo fue contingente y separada de la del señor Serrano Rivera al amparo de la Ley Núm. 100, supra, y aunque esta última fue interrumpida efectivamente con la presentación de la querella mediante la Ley Núm. 100, supra, no fue así res-pecto a la acción de la señora Báez Lugo según el Art. 1802 del Código Civil, supra. El término prescriptivo de la recla-mación del señor Serrano Rivera al amparo de la Ley Núm. 100, supra, fue interrumpido cuando éste presentó la que-rella el 28 de agosto de 2003 ante la Unidad Antidiscrimen, y ese término quedó suspendido hasta que las partes fue-ron notificadas sobre el cierre del caso ante la mencionada Unidad Antidiscrimen. Desde ese momento, es decir, desde el 14 de septiembre de 2006, comenzó nuevamente el tér-mino prescriptivo de la acción del señor Serrano Rivera contra Foot Locker al amparo de la Ley Núm. 100, supra.
Sin embargo, por ser la reclamación de la señora Báez Lugo una acción por el Art. 1802 del Código Civil, supra, contingente y separada de la reclamación del señor Se*840rrano Rivera al amparo de la Ley Núm. 100, supra, la ac-ción de la señora Báez Lugo prescribió un año después de la última reclamación extrajudicial que hicieron los peti-cionarios el 9 de marzo de 2004. En otras palabras, la re-clamación de la señora Báez Lugo al amparo del Art. 1802 del Código Civil, supra, prescribió el 9 de marzo de 2005; más de dos años antes de que se presentara la demanda en este caso.
IV
Por los fundamentos expuestos, confirmamos la deter-minación del Tribunal de Apelaciones, por lo que se deses-timan las reclamaciones presentadas por los peticionarios por despido injustificado al amparo de la Ley Núm. 80, supra, y por daños y perjuicios al amparo del Art. 1802 del Código Civil, supra. Se devuelve el caso al Tribunal de Pri-mera Instancia para que continúe con los procedimientos según lo aquí resuelto.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Fiol Matta emitió una opi-nión concurrente y disidente. La Juez Asociada Señora Ro-dríguez Rodríguez no intervino.
— O —

 Se notificó a Foot Locker el 6 de marzo de 2003.


 Se notificó a Foot Locker el 7 de abril de 2003.


 El 9 de septiembre de 2008 los peticionarios presentaron una “Moción de Réplica a Moción de Sentencia Sumaria Parcial”, a la cual Foot Locker presentó su *830“Oposición” el 10 de octubre de 2008.


 Sentencia del Tribunal de Primera Instancia, Sala Superior de Ponce, emi-tida el 12 de noviembre de 2008. A pesar de que la sentencia parcial fue notificada en un formato OAT-704 (notificación de sentencia), ésta no concluye expresamente que no existía razón para posponer emitir sentencia en cuanto a una o más de las recla-maciones o partes hasta la resolución final del pleito, como dispone la Regla 43.5 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III). Por lo anterior, nos encontramos ante una resolución interlocutoria y no una sentencia parcial. Véanse: Medio Mundo, Inc. v. Rivera, 154 D.P.R. 315, 326-327 (2001); Torres Capeles v. Rivera Alejandro, 143 D.P.R. 300, 311-312 (1997).


 Los peticionarios presentaron ante este Tribunal un recurso de apelación por entender que existía un conflicto sustancial entre la “sentencia parcial” dictada en su caso ante el Tribunal de Apelaciones y otra sentencia de ese foro sobre cuándo co-mienza a transcurrir el término prescriptivo en acciones por daños y perjuicios, al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, instada por el cónyuge de un empleado que se alega fue despedido sin justa causa y discriminado por su patrono. Sin embargo, mediante resolución emitida el 15 de enero de 2010, este Tribunal acogió la solicitud de apelación presentada por los peticionarios como una petición de certiorari, pues el recurso presentado no cumplió con lo dispuesto en la Regla 18 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, ni con lo dispuesto en el Art. 3.002(b)-(c) de la Ley de la Judicatura de 22 de agosto de 2003 (4 L.P.R.A. sec. 24(b)-(c)).


 Santiago v. Ríos Alonso, 156 D.P.R. 181, 188 (2002), citando a Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560 (1995).


 J. Castán Tobefias, Derecho Civil español, común y foral, 15ta ed., Madrid, Ed. Reus, 2007, T. I, Vol. 2, pág. 881.


 Ortiz v. P.R. Telephone, 162 D.P.R. 715, 733 (2004); Culebra Enterprises Corp. v. E.LA., 127 D.P.R. 943, 950 (1991); Cintrón v. E.LA, 127 D.P.R. 582, 588 (1990).


 Art. 1868 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5298.


 Santiago v. Ríos Alonso, supra, pág. 189; Colón Prieto v. Géigel, 115 D.P.R. 232, 246 (1984).


 29 L.P.R.A. see. 150.


 Véanse: Maldonado v. Russe, 153 D.RR. 342, 353 (2001); Srio. del Trabajo v. RH. Co., Inc., 116 D.P.R. 823, 824 (1986).


 Se notificó a Foot Locker el 7 de abril de 2003.


 Exposición de Motivos de la Ley Núm. 80 de 30 de mayo de 1976 (1976 Leyes de Puerto Rico 267).


29 L.P.R.A. sec. 185a.


 29 L.P.R.A. sec. 185b.


 29 L.P.R.A. sec. 185k.


 29 L.P.R.A. sec. 1851.


 Estas expresiones no deben interpretarse como una opinión del Tribunal al respecto.


 Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1, 14 (1994).


 íd., pág. 5; Maldonado v. Banco Central Corp., 138 D.P.R. 268, 274 (1995).


 Arroyo López v. E.L.A., 126 D.P.R. 682 (1990).


 Maldonado v. Banco Central Corp., supra, pág. 276.


 íd.


 Transcripción expedita tomada el 8 de julio de 2008 en las oficinas del bufete Goldman Antonetti & Córdova, P.S.C.